 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   SNOW COVERED CAPITAL, LLC,
                                                           Case No.: 2:19-cv-00595-JAD-NJK
12             Plaintiff(s),
                                                                          Order
13   v.
                                                                  [Docket Nos. 27, 33]
14   WILLIAM WEIDNER, et al.,
15             Defendant(s).
16         Pending before the Court is Plaintiff’s motion for expedited discovery to take the
17 deposition of nonparty John Knott prior to the Rule 26(f) conference, which Plaintiff filed on an
18 emergency basis. Docket No. 34. Defendants filed a response in opposition. Docket Nos. 32, 34
19 (joinder), 35 (joinder). Plaintiff filed a reply. Docket No. 39. Defendants also filed a counter-
20 motion for protective order. Docket Nos. 33, 34 (joinder), 35 (joinder). Plaintiff filed a response
21 in opposition. Docket No. 40. These motions are properly resolved without a hearing. See Local
22 Rule 72-1. For the reasons discussed below, the motion for expedited discovery is hereby
23 DENIED and the counter-motion for protective order is DENIED as unnecessary.1
24
25
26
           1
            The Court issued a minute order denying the motion for expedited discovery on June 25,
27 2019, indicating that this written order would follow. See Docket No. 42. The Court will issue a
   somewhat truncated analysis herein so that its reasoning can be available to the parties in an
28 accelerated manner.

                                                    1
 1 I.       BACKGROUND
 2          This is a civil case arising out of loan agreements for the now-defunct Lucky Dragon Hotel
 3 and Casino. Docket No. 1. Plaintiff is seeking to recover from Lucky Dragon and individual
 4 guarantors for losses associated with a loan default. The complaint was filed on April 8, 2019.
 5 Defendants answered the complaint on June 18 and June 19, 2019. Docket Nos. 19, 21, 22. Given
 6 that recent appearance, no discovery conference has taken place pursuant to Rule 26(f) of the
 7 Federal Rules of Civil Procedure.
 8          Mr. Knott is not a party to this action, but he participated in the marketing of the Lucky
 9 Dragon before and after the foreclosure of the property. He has been diagnosed with Stage IV
10 pancreatic cancer and has approximately one month before he passes away. Knott Decl. (Docket
11 No. 29) ¶ 7. He has already hosted a “final going away party.” Id. at ¶ 8. Mr. Knott is preparing
12 to enter hospice care. Id. He has been prescribed medications to help manage his anticipated pain
13 and to provide him comfort, medications that will interfere with his ability to testify. Id. at ¶ 9.
14 Notwithstanding the above, Plaintiff obtained a declaration from Mr. Knott that he is available on
15 a few dates to be deposed “[a]ssuming that [his] medical condition permits.” Id. at ¶ 10.
16          The instant dispute centers on whether the Court should allow early discovery for that
17 deposition. 2
18 II.      STANDARDS
19          “A party may not seek discovery from any source before the parties have conferred as
20 required by Rule 26(f), except in a proceeding exempted from initial disclosures under Rule
21 26(a)(1)(B), or when authorized by these rules, by stipulation, or by court order.” Fed. R. Civ. P.
22
23          2
               As a threshold matter, the Court notes Defendants’ objections to the timing of this
     emergency motion. Docket No. 32 at 7. When an attorney unreasonably delays in filing an
24   emergency motion, the Court may deny the motion outright on that basis. Cardoza v. Bloomin’
     Brands, Inc., 141 F. Supp. 3d 1137, 1143 (D. Nev. 2015). The instant motion was filed at 6:54
25   p.m. on Friday, June 21, 2019, see Docket No. 27 (notice of electronic filing), and sought the
     allowance for the deposition to move forward on Tuesday, June 25, 2019, see Docket No. 27 at 2.
26   The reply acknowledges that simply providing time to resolve the dispute rendered it impossible
     for the deposition to move forward on June 25, 2019, which raises the prospect of the deposition
27   occurring even later within the window of Mr. Knott’s remaining time. See Docket No. 39 at 3.
     While the Court shares Defendants’ concerns that this timing was unreasonable, it declines to
28   ultimately weigh in on that issue as the motion fails on its merits at any rate.

                                                    2
 1 26(d); see also Fed. R. Civ. P. 30(a)(2)(A)(iii) (addressing the need to obtain leave of court for
 2 depositions taken before the Rule 26(d) timeframe). Early discovery may be permitted by court
 3 order upon a showing of good cause. Am. LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1066
 4 (C.D. Cal. 2009).3 The party seeking expedited discovery bears the burden of making that
 5 showing. Id. Because expedited discovery is not the norm, the movant must make a prima facie
 6 showing of the need for that expedited discovery. Id. A finding of good cause may be made where
 7 the need for expedited discovery, in consideration of the administration of justice, outweighs the
 8 prejudice to the responding party. Id. Court engage in that balancing analysis by evaluating the
 9 reasonableness of the request in light of all the surrounding circumstances. Id. at 1067.4 At
10 bottom, courts have “wide discretion” in determining whether the circumstances justify expedited
11 discovery. Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (citing
12 Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988)).
13           Moreover, courts always maintain the discretion, in the interests of justice, to prevent
14 excessive or burdensome discovery. American LegalNet, 673 F. Supp. 2d at 1067; see also Fed.
15 R. Civ. P. 30(a)(2)(A)(iii) (incorporating limitations on discovery in Rule 26(b)). Courts are more
16 likely to authorize expedited discovery on specific, limited topics. See 8A Wright, Miller &
17 Marcus, FEDERAL PRACTICE AND PROCEDURE, § 2046.1 at p. 291 (2019 suppl.). On the other hand,
18 courts generally eschew requests for open-ended discovery at this stage, such as “a free ranging
19 deposition” for which there is not sufficient time or information to prepare. Semitool, 208 F.R.D.
20 at 277.
21
             3
22           A request for expedited discovery generally arises in the context of a motion for
   preliminary injunction or a motion challenging personal jurisdiction. See El Pollo Loco, S.A. de
23 C.V. v. El Pollo Loco, Inc., 344 F. Supp. 2d 986, 991 (S.D. Tex. 2004); see also Fed. R. Civ. P.
   26, Advisory Committee Notes (1993). Such a request has also arisen in the context of a plaintiff
24 seekign discovery to identify a doe defendant. See, e.g., Rotten Records, Inc. v Doe, 108 F. Supp.
   3d 132, 133 (W.D.N.Y. 2015). Plaintiff has presented no legal authority regarding a request for
25 expedited discovery to obtain deposition testimony from a terminally-ill nonparty witness.
26          “Factors commonly considered in determining the reasonableness of expedited discovery
             4
   include, but are not limited to: (1) whether a preliminary injunction is pending; (2) the breadth of
27 the discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on
   the defendants to comply with the requests; and (5) how far in advance of the typical discovery
28 process the request was made.” American LegalNet, 673 F. Supp. 2d at 1067 (citation and internal
   quotation omitted).
                                                     3
 1 III.    ANALYSIS
 2         Plaintiff’s motion fails to show good cause for the relief requested. As a threshold matter,
 3 Plaintiff’s highlight that Mr. Knott “generous[ly] offer[ed] to testify” and “volunteered to give his
 4 deposition.” See Docket No. 43 at 1. The Court is not privy to Mr. Knott’s beliefs other than
 5 understanding them from his attestations in his declaration that he “could attend a deposition” and
 6 would be “available” if his medical condition permits. See Knott Decl. at ¶ 10. These statements
 7 do not strike the Court as someone excited about spending his precious remaining time being
 8 deposed in a civil suit about a loan agreement. At any rate, the Court is aware that Mr. Knott
 9 himself has not objected to the deposition.
10         Nonetheless, the remaining circumstances make clear that allowing expedited discovery to
11 conduct this deposition is not justified. Most significantly, there has been no showing that there
12 is any need for the deposition testimony. The motion identifies certain issues related to affirmative
13 defenses on which Mr. Knott may have relevant knowledge. See Docket No. 27 at 5-6. The motion
14 also indicates that his testimony “may be relevant” to expert witness opinions. See id. at 6.
15 Problematically, the motion does not identify any facts or subjects that are uniquely known to Mr.
16 Knott and cannot be attested to by other employees or a Rule 30(b)(6) deponent. To the contrary,
17 Plaintiff conceded during the meet-and-confer process that “[m]ost if not all of what [Mr. Knott]
18 can testify to can be covered by other CBRE marketing team members.” Docket No. 32-3 at 2
19 (emphasis added).5 Given this concession that deposition testimony can be obtained from other
20 witnesses, there is no need to proceed with Mr. Knott’s deposition now. See, e.g., Fed. R. Civ. P.
21 26(b)(2)(C)(i) (courts should not permit discovery that “can be obtained from some other source
22 that is more convenient, less burdensome, or less expensive”).
23         The Court is also persuaded by Defendants’ argument that allowing a free-wheeling
24 deposition would be prejudicial. See, e.g., Resp. at 4, 7-8. Plaintiff contends that it is proper to
25
           5
            Plaintiff asserts in reply that there is “some truth” to the fact that Mr. Knott may not have
26 any unique knowledge, but insists that he “may have” knowledge of facts or occurrences on which
   other representatives of CBRE competently testify. Docket No. 39 at 6 (emphasis added). Plaintiff
27 bears the burden of establishing good cause to justify this deposition, and its speculation that the
   deposition may in some unknown manner not duplicate later testimony by other witnesses falls
28 well short of meeting that burden.

                                                     4
 1 conduct this deposition now so that Mr. Knott’s deposition testimony can be preserved and the
 2 other parties have their own opportunity to examine Mr. Knott. See Docket No. 27 at 5. At the
 3 same time, Plaintiff has not clearly identified what ground this deposition will cover. Indeed,
 4 Plaintiff represents amazingly in reply that it still does not know what information it will seek at
 5 the deposition. Docket No. 39 at 5 (“SCC is still determining how to use its thirty minutes of
 6 testimony”). For depositions taken outside the normal course of discovery, this alone is highly
 7 problematic. Cf. Fed. R. Civ. P. 27(a)(1)(C) (to obtain an order to allow a pre-litigation deposition
 8 to preserve testimony, the movant must identify “the facts that the petitioner wants to establish by
 9 the proposed testimony and the reasons to perpetuate it”). The prejudice from conducting a blind
10 deposition is heightened by the shortened notice to opposing counsel of the deposition and the very
11 limited time for the deposition itself.6 Moreover, no discovery has been conducted in this case, so
12 the parties are unaware what documentary evidence may bear on the issues that will in fact be
13 discussed. Defendants cannot examine (or cross-examine) Mr. Knott effectively without an
14 understanding of the issues that will be discussed and how discovery that is obtained bears on the
15 answers provided.
16         In short, this case involves a nonparty in his final days. No showing has been made that
17 he has unique knowledge or that his testimony will not be duplicative of other deposition
18 testimony. In fact, Plaintiff’s counsel acknowledges the contrary. No guidance has been provided
19 as to the testimony that would be covered, and no discovery has been conducted that would enable
20 effective examination by opposing counsel. These are not circumstances that establish good cause
21 for early discovery to conduct that deposition.
22 IV.     COUNTER-MOTION FOR PROTECTIVE ORDER
23         Defendants have filed a counter-motion for protective order to preclude the deposition from
24 moving forward. Docket No. 33 at 9-11. The Court has declined to issue an order allowing that
25
26
           6
             Plaintiff proposes a deposition for all four interested parties that covers a total of two
27 hours (i.e., 30 minutes per party). See Docket No. 27 at 5. The Court certainly appreciates the
   attempt to limit the burden on Mr. Knott. At the same time, it is unclear how attorneys working
28 largely in the blind could protect their clients’ interests in 30 minutes.

                                                     5
 1 deposition to move forward. As a consequence thereof, the deposition cannot take place by simple
 2 operation of the governing rules. Fed. R. Civ. P. 26(d). There is no need for a protective order.
 3 V.      CONCLUSION
 4         For the reasons discussed above, the motion to compel is hereby DENIED. The counter-
 5 motion for protective order is hereby DENIED as moot.
 6         IT IS SO ORDERED.
 7         Dated: June 26, 2019
 8                                                              ______________________________
                                                                Nancy J. Koppe
 9                                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
